United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-11171
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HOWARD WASHINGTON WOOD, also known as Skelly,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:92-CR-365-10
                      --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Howard Washington Wood, federal prisoner # 36384-053,

appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2)

motion to reduce his sentence based on retroactive Amendment 591

to the Sentencing Guidelines.   Wood pleaded guilty to conspiracy

to possess with the intent to distribute 50 grams or more of

cocaine base, and he was sentenced based on the determination in

the presentence report that the offense involved 15 kilograms of

cocaine base.   Wood argues that Amendment 591 dictates that he

must be resentenced because his indictment did not charge him

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-11171
                                -2-

with 15 kilograms of cocaine base and he did not admit to this

amount.

     Wood’s argument is without merit.    Amendment 591 applies to

the determination of the appropriate Chapter Two offense

guideline section, and Wood was properly sentenced under U.S.S.G.

§ 2D1.1, the appropriate offense guideline section for his

conviction under 21 U.S.C. § 846.   Amendment 591 is irrelevant to

the determination of base (or specific) offense levels within the

applicable offense guideline section or to any consideration of

relevant conduct.   U.S.S.G. App. C, Amendment 591 (Nov. 2000).

     The judgment of the district court is AFFIRMED.   The

Government’s motion for summary affirmance in lieu of filing a

brief is GRANTED.   The Government’s alternative motion for an

extension of time is DENIED as moot.